Citation Nr: 0516400	
Decision Date: 06/16/05    Archive Date: 06/27/05	

DOCKET NO.  05-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for bilateral posterior 
subcapsular cataracts, as the result of exposure to ionizing 
radiation.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1945 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

A hearing was held before the undersigned in June 2005.  The 
case is not ready for appellate review and will be remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

The veteran claims service connection for bilateral posterior 
subcapsular cataracts, claimed as a result of exposure to 
ionizing radiation while serving aboard ship as a confirmed 
participant of Operation CROSSROADS conducted in 1946.  

In May 2003, the National Research Counsel (NRC) released a 
report concerning radiation dose reconstructions provided to 
VA by the Defense Threat Reduction Agency (DTRA)  That report 
concluded that the then-current methodology used for 
estimating radiation doses underestimated the upper bounds of 
doses, in some cases by as much as five times.  DTRA 
subsequently commenced revising their procedures to comply 
with the NRC report, and while it was expected to take quite 
some time for new procedures to be validated and implemented, 
DTRA implemented some interim procedures for providing dose 
estimates until new permanent procedures could be developed.  

As a result, in October 2003, VA took action to create a data 
base which included the claims numbers of individuals who had 
previously been denied claims for service connection based 
upon exposure to ionizing radiation on the basis of radiation 
does estimates which had been provided in the past.  VARO's 
are required to pull each claim identified in this data base 
to determine if a readjudication of a previously denied claim 
based upon atmospheric nuclear test participation is 
required, on the basis that service connection had been 
denied because the radiation dose estimate provided by DTRA 
was insufficient to establish that the exposure caused the 
claimed disability.  

An initial radiation dose reconstruction estimate provided to 
VA by the Defense Threat Reduction Agency (DTRA) was 
performed in August 2002.  At that time, the radiation dose 
to the lens of the veteran's eyes was estimated as 12.2 rem.  

In October 2002, VA Veterans Benefits Administration (VBA) 
noted that the veteran in this case had claimed entitlement 
to service connection for both skin cancer of the face, and 
cataracts, and that the August 2002 DTRA radiation dose 
estimate provided an external radiation dose summary and 
assessment only for the lens of the eye, but not an 
assessment of the skin of the left cheek.  The records were 
returned to the RO for the RO to request DTRA to perform a 
radiation dose assessment, including a dose to the skin of 
the medial left cheek, the site from which a basal cell 
carcinoma was diagnosed on shave biopsy of the lesion in June 
2002.  

In December 2003, DTRA issued another radiation dose estimate 
which included estimates of radiation dose both to the lens 
of the eye and a dose to the skin.  This dose estimate was 
then provided to the Director of Compensation and Pension to 
seek an opinion as to whether these dose estimates might have 
resulted in the veteran's bilateral posterior subcapsular 
cataracts and/or a basal cell carcinoma of the medial left 
cheek.  A negative opinion was provided, the file was 
returned to the RO, and these claims were denied.

The problem presented in this appeal is that the Board is 
unable to determine whether the December 2003 DTRA radiation 
dose estimates for both the eyes and the cheek were conducted 
pursuant to interim procedures developed in response to the 
May 2003 NRC report concerning radiation dose reconstruction 
estimates provided by DTRA in the past.  The Board notes that 
the DTRA dose estimate regarding the veteran's eyes from 
August 2002 (clearly prior to the May 2003 NRC report) was 
12.2 rem, and the DTRA dose estimate provided in December 
2003 for the eyes was again, identically, 12.2 rem.  There 
was no earlier skin dose estimate provided in August 2002 
with which to compare with the test results reported for the 
skin in December 2003.  

Additionally, a review by the Board of VA data base regarding 
potential readjudication of claims based upon exposure to 
ionizing radiation reveals that the veteran's claim is 
carried on the list of files at the Houston RO, but in the 
"Update Record" screen, the veteran's radiation exposure 
claim is listed as based upon "Other" when it should 
clearly be based upon "Atmospheric Test."  Also on this 
screen, under the question of whether readjudication is 
required, the answer is "No-Other," with an explanation 
that the "claim for disability secondary to radiation 
exposure pending."  

To summarize, the veteran was provided a DTRA dose estimate 
for the eyes only in August 2002, prior to the May 2003 
interim change in criteria for creating these estimates, and 
a subsequent DTRA dose estimate was conducted in December 
2003, after the May 2003 change in dose estimates was 
supposed to be implemented, but the Board is unable to 
determine whether that December 2003 dose estimate was made 
using the interim procedures for providing dose estimates for 
either the veteran's eyes or the skin of his cheek.  For this 
reason, the claim must be REMANDED to the RO for the 
following action:

1.  The RO must take whatever action is 
necessary to obtain dose estimates from 
DTRA for both the veteran's eyes and the 
skin of the left cheek which is clearly 
based upon the newer interim procedures 
for providing dose estimates created as a 
result of the May 2003 NRC report.  
Again, it should be noted that as far as 
the veteran's eyes are concerned, 12.2 
rem was the dose estimate in August 2002 
and again in December 2003.  If the RO 
determines that the December 2003 DTRA 
report, in fact, represents DTRA dose 
estimates conducted with interim 
procedures developed in and after May 
2003, some form of objective 
documentation must be placed in the 
claims folder establishing the fact.  
Otherwise, the veteran's claims folder 
should be submitted to DTRA to provide a 
new reconstructed dose estimate, which 
indicates that it was calculated using a 
revised or interim methodology.  The RO 
should take any additional development 
action which is indicated in the VBA Fast 
Letter 03-31, in the DTRA response, or by 
the evidence on file.  If new dose 
estimates are provided which are 
different from those previously submitted 
by DTRA, those dose estimates must be 
forwarded to the Director of Compensation 
and Pension for another clinical opinion.  

2.  If the veteran's claims folder must 
again be forwarded for a new DTRA dose 
estimate, the RO should notify the 
veteran of this fact and offer him the 
opportunity of submitting any additional 
evidence or argument he may have in 
support of his claim.  This letter should 
also request the veteran to submit any 
and all information in his possession 
which may be relevant to his claim.

3.  After completing the above 
development, the RO should again address 
the claim pending appeal and, if the 
decision is not to the veteran's 
satisfaction, issue him a supplemental 
statement of the case which discusses 
compliance with VBA Fast Letter 03-31, 
and with the action requested in this 
remand.  The veteran must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with all appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






